Citation Nr: 0842629	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left knee 
disability. 

5.  Entitlement to service connection for a left hip 
disability.  

6.  Entitlement to service connection for bilateral plantar 
fasciitis.  

7.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1993 to July 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

A July 2001 rating decision granted service connection for 
residuals of a fracture of the subtalar of the right ankle 
with degenerative changes and assigned an initial 10 percent 
disability rating and also granted service connection for a 
scar as a residual of a laceration of the left forearm which 
was assigned an initial noncompensable disability rating.  

A January 2004 rating decision granted service connection for 
depression, as secondary to the service-connected right ankle 
disability, and assigned an initial 10 percent disability 
rating.  A January 2005 rating decision granted an increase 
in the 10 percent rating for depression to 30 percent and 
also assigned a 100 percent temporary total disability rating 
based on surgical or other treatment of the right ankle 
necessitating convalescence from June 10, 2004, until a 20 
percent schedular evaluation was resumed effective August 1, 
2004.  A September 2005 rating decision granted service 
connection for a lumbosacral strain with segmental 
dysfunction and sacrofixation on the basis of inservice 
aggravation and an initial 20 percent disability rating was 
assigned.  

A November 2006 rating decision granted service connection 
for surgical scars of the right ankle and assigned an initial 
noncompensable disability rating.  

In July 2008, the veteran testified at a local RO hearing 
before the undersigned Acting Veterans Law Judge sitting at 
Waco, Texas.  A transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records reveal that on examination for 
service entrance in March 1993 the veteran had moderate 
asymptomatic bilateral pes planus.  

The veteran has submitted multiple favorable medical opinions 
from two private chiropractors and private podiatrists as 
well as a private opinion from Dr. Butler. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology 
of the claimed disorders.  

Specifically, as to the claimed 
bilateral pes planus determine whether 
it is at least as likely as not that 
the veteran's pre-existing bilateral 
pes planus underwent a permanent 
increase in severity during active 
service and, if so, whether it was 
beyond any natural progress that would 
be expected from bilateral pes planus.  

Specifically, the examiner should 
render an opinion as to whether there 
is a 50 percent probability or greater 
(at least as likely as not) that any 
disabilities of the thoracic spine, 
cervical spine, right knee, left knee, 
and left hip as well as bilateral 
plantar fasciitis that the veteran now 
has, had its origin during active 
service, that any arthritis of these 
joints manifested within one year of 
service discharge in July 2001, or that 
the current disabilities of the 
thoracic spine, cervical spine, right 
knee, left knee, and left hip as well 
as bilateral plantar fasciitis that the 
veteran now has are otherwise 
etiologically related to his active 
service.   

Also, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the claimed 
disabilities of the thoracic spine, 
cervical spine, right knee, left knee, 
and left hip as well as bilateral 
plantar fasciitis are otherwise 
proximately due to or the result of his 
already service-connected right ankle 
or lumbosacral disability, or both.  
(Note:  this latter question includes 
indicating whether it is at least as 
likely as not that the service-
connected right ankle and lumbosacral 
disabilities have, alone or together, 
have aggravated the claimed 
disabilities of the thoracic spine, 
cervical spine, right knee, left knee, 
and left hip as well as bilateral 
plantar fasciitis.  

The examiner is asked to comment on the 
medical opinions of the chiropractors, 
podiatrists, and private physician 
which are on file.  It is requested 
that specific attention be drawn to the 
statements that the veteran's injuries 
during service or his service-connected 
disabilities led to a change in his 
gait which impacted upon or at least 
contributed to the causation of the 
claimed disabilities.  

In formulating an opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility," 
rather it means that the weight of the 
medical evidence both for and against 
the conclusion is so evenly divided 
that it is as medically sound to find 
in favor of causation as it is to find 
against causation.  

If possible, all necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination 
report.  

Discuss the rationale of the opinion, 
whether favorable or unfavorable.  If 
however, no opinion can be rendered, 
please explain why this is not 
possible.  It is absolutely imperative 
that the examiner have access to and 
reviews the claims folder for the 
veteran's pertinent medical history. 

2. After the above development has been 
completed, adjudicate the claims.  If 
the benefits sought remain denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

